DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered. 
Information Disclosure Statement
Examiner will consider the extensive references in the IDS filed March 3, 2021 and January 21, 2022, when he has exhausted the current references of record. The current claims remain rejected as detailed below and as discussed in the previous office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,142,200 ("Crunkilton") in view of U.S. Pat. No. 5,498,164 (“Ward”).

Regarding claim 1, Crunkilton discloses a slip ring assembly (10) for use with a surgical shaft assembly, the slip ring assembly comprising:

a first conductor comprising a conductive element (102a-c and the leads extending from each of 102a-c to allow electrical connection through the connector body) directly mounted on the first connector (102a-c are directly attached to the connector through connector portion 104, and the leads extending from 102a-c extend into the connector body so as to be directly attached to the body portion of the connector for support, see lines B which indicate leads extending into the body, in the marked up figure below) , wherein the first conductor extends beyond the outer surface of the first connector (the conductors extend downwardly away from the identified bottom surface); 
a second connector (lower connector in Fig. 6B) rotatable relative to the first connector (see at least col. 11, lns. 39 – 48); 
a second conductor (40a-c) mounted on the second connector (see Fig. 6B), wherein the second conductor is in contact with the first conductor (Fig. 6C); and 
an interface (34 and 104, which together form a seal interface) between the first connector and the second connector (the interface is between portions of the first and second connector assemblies), wherein the outer surface of the first connector is positioned adjacent to the interface (portion 104 of the interface is directly adjacent surface A, see below, and portion 34 is nearby surface A and thus adjacent to surface A when in the mated position seen in Fig. 6C), wherein the interface defines an aperture therethrough (the space beginning from the upper tip of the membrane 34 and extending through the membrane to a bottom face of the membrane, see Fig. 6C), and wherein the interface includes a plurality of ribs (near the lead line of numeral 34 in Fig. 6C) comprising:
an outermost rib defines an outer edge of the interface (the outermost area of the interface includes the outer extent of the outer rib), and

Crunkilton does not disclose the outermost rib and another of the plurality of ribs defining a conductorless outer groove, wherein the outer groove is configured to retain fluid away from at least one of the first conductor and the second conductor; and the innermost rib and another of the plurality of ribs defining a conductorless inner groove, wherein the inner groove is configured to retain fluid away from at least one of the first conductor and the second conductor.
However, Ward teaches a slip ring assembly (see Fig. 5) with a interface gasket (see 46) which provides a seal (see the abstract), the gasket having rib portions which have upper rib structures (52, as best seen in Fig. 8 and described as sealing ribs in col. 4, ln. 64 – col. 5, ln. 6) on each rib portion, the upper rib structures 52 defining conductorless grooves between adjacent upper rib structures (see Fig. 8), the rib structures configured to retain fluid away from conductors located within the slip ring (the ribs create a seal and keep outside liquid away from conductive members).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to provide the upper rib structure taught Ward on the ribs of Crunkilton, resulting in the outer extent of the outermost rib including the outermost upper rib structure and thus defining an outer edge of the interface, and the inner extent as including the innermost upper rib structure and thus the innermost upper rib portion defining the aperture, with the grooves between each of the outermost and innermost upper rib structures and their adjacent upper rib structures respectively defining conductorless outer and inner grooves therebetween, and further resulting in each groove being configured to retain fluid away from at least one of the first and second conductor because the ribs effectuate a seal, because the additional upper groove portions help enhance the sealing effect against the adjacent sealing surface (see col. 4, ln. 64 – col. 5, ln. 6).


    PNG
    media_image1.png
    559
    985
    media_image1.png
    Greyscale

Magnified version of Fig. 6B of Crunkilton

Regarding claim 2, Crunkilton discloses wherein the interface comprises a body portion (section of 34 around apertures 50) that includes an opening (50) configured to receive the second conductor.
Regarding claim 3, Crunkilton discloses wherein the plurality of ribs protrude from the body portion (see Fig. 6B).
Regarding claim 4, Crunkilton discloses wherein the plurality of ribs are concentric (Fig. 6B).
Regarding claim 5, Crunkilton discloses wherein the interface is flexible (see col. 13, lns. 6 – 13 and col. 14, lns. 21 – 27).
Regarding claim 6, Crunkilton discloses wherein the interface is comprised of an elastomeric material (col. 14, lns. 21 – 27).
Regarding claim 7, Crunkilton discloses wherein the interface (34) is fixed to the second connector (col. 9, lns. 44 – 46).
Regarding claim 8, Crunkilton discloses wherein the interface is rotatable with the second connector relative to the first connector (see Fig. 6B, col. 9, lns. 41 – 44, and col. 11, lns. 39 – 48).
Regarding claim 17, Crunkilton discloses a slip ring assembly for use with a surgical shaft assembly, the slip ring assembly comprising: 
a slip ring (upper connector in Fig. 6B) comprising an outer surface (the outermost and downward facing planar portion of A which meets with 104, located near the lead line of A, see above); a first conductor comprising an electrically conductive element (102a-c and the leads extending from each of 102a-c to allow electrical connection through the connector body) directly mounted on the slip ring (portion 102a-c are directly attached to the upper connector through connector portion 104, and the lead portions extending from each of 102a-c extend into the connector body so as to be directly attached to the upper body for support, see lines B which indicate leads extending into the body, in the marked up figure above), wherein the first conductor extends beyond the outer surface of the slip ring (the conductors extend downwardly away from the identified bottom surface); 
a commutator (lower connector in Fig. 6B) rotatable relative to the slip ring (see at least col. 11, lns. 39 – 48); 
a second conductor (40a-c) mounted on the commutator (see Fig. 6B); and 
a flexible member (the combination of 34 and 104 which form a flexible seal assembly member, and see col. 13, lns. 6 – 13 and col. 14, lns. 21 – 27) disposed between the slip ring and the commutator (34 and 104 are between the bodies of the upper and lower connectors), wherein the flexible member is configured to be positioned adjacent to the outer surface of the slip ring (portion 104 of the flexible assembly member is directly adjacent the outer surface A, and portion 34 is nearby surface A and thus is also adjacent surface A when in the mated 
a body portion (the portions around apertures 50); and
flexible portions extending from the body portion (the portions near the lead line of numeral 34 in Fig. 6B), wherein the flexible portions are elastically deformed against the slip ring (col. 13, lns. 6 – 13 and col. 14, lns. 21 – 27); and wherein the flexible portions comprise:
an outermost flexible portion defining an outer edge of the flexible member (the outermost area of the membrane 34 includes the outer extent of the outer rib which is flexible), and
the innermost flexible portion of the flexible portions defines the aperture through the flexible member (the innermost flexible rib has an inner extent which surrounds the upper portion of the opening through the membrane 34, see Fig. 6C).
Crunkilton does not disclose the outermost flexible and another of the flexible portions defining a conductorless outer groove; and the innermost flexible portion and another of the flexible portions defining a conductorless inner groove.
However, Ward teaches a slip ring assembly (see Fig. 5) with a flexible interface gasket (see 46) which provides a seal (see the abstract), the gasket having flexible rib portions which have flexible upper rib structures (52) on each flexible rib portion, the flexible upper rib structures 52 defining conductorless grooves between adjacent flexible upper ribs (see Fig. 8).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to provide the flexible upper rib structures taught by Ward on the ribs of Crunkilton, resulting in the outer extent of the outermost rib as including the outermost flexible upper rib structure and thus defining an outer edge of the flexible member, and the inner extent as including the innermost flexible upper rib structure and thus the innermost flexible upper rib 
Regarding claim 18, Crunkilton discloses wherein the body portion comprises an opening (50) configured to receive the second conductor.
Regarding claim 19, Crunkilton discloses wherein the flexible member is fixed to the commutator (col. 9, lns. 44 – 46).
Regarding claim 20, Crunkilton discloses wherein the flexible member is rotatable with the commutator relative to the slip ring (Fig. 6B, col. 9, lns. 41 – 44, and col. 11, lns. 39 – 48).
Regarding claim 21, Crunkilton discloses the plurality of ribs extending from the interface toward the outer surface of the first connector (the ribs extend away from an interface portion on the lower connector and towards the outer surface of the second connector, see Fig. 6B).
Regarding claim 22, Crunkilton discloses wherein the first conductor is mounted on the outer surface of the first connector (the leads extend to the outer surface, see the marked up figure, above).

Claims 9 – 16 remain rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0263554 (“Leimbach”) in view of Crunkilton and Ward.

Regarding claim 9, Leimbach discloses a surgical shaft assembly, comprising:
a proximal shaft portion (11060 and the assembly surrounding it), comprising: a proximal connector (the left half of the disk assembly 11005, near the lead line of 11005 in Fig. 140) supported in the proximal shaft portion; and first conductors (conductors 11008 on the above noted left half) mounted on the proximal connector; and a distal shaft portion (11060 and the assembly surrounding it) rotatable relative to the proximal shaft portion (see at least [0369] and 
 However, Crunkilton teaches a slip ring comprising a first connector (upper connector in Fig. 6B) wherein the first connector comprises an outer surface (the outermost and downward facing planar portion of A which meets with 104, located near the lead line of A, see above); first conductors, wherein each of the first conductors comprises an electrically conductive element (102a-c and the leads extending from each of 102a-c to allow connection through the connector body) directly mounted on the first connector (102a-c are directly mounted to the connector through connector portion 104, and the leads extending from 102a-c extend into the connector body so as to be directly attached to the body for support, see lines B which indicate leads extending into the body, in the marked up figure above), wherein the first conductors extend beyond the outer surface of the first connector (the conductors extend downwardly away from the identified bottom surface); 
a second connector (lower connector in Fig. 6B) rotatable relative to the first connector (see at least col. 11, lns. 39 – 48); a second conductor (40a-c) mounted on the second connector (see Fig. 6B), wherein the second conductor is in contact with the first conductor (Fig. 6C); wherein the second conductors are spaced apart laterally and radially from one another (see Fig. 6B), and a gasket (the combination of 104 and 34) disposed between the first connector and the second connector (104 and 34 are between at least portions of the identified connectors, see Fig. 6C), wherein the gasket is positioned adjacent to the outer surface of the proximal connector when the surgical shaft assembly is in an assembled configuration (portion 34 of the gasket combination is directly adjacent surface A, and portion 104 is nearby surface A and is thus adjacent to surface A when in the mated position seen in Fig. 6C), wherein the gasket defines an aperture therethrough (the space begging from the upper tip of the membrane 
an outermost tread element defines an outer edge of the gasket (the outermost area of the membrane 34 includes the outer extent of the outer rib), and
the innermost tread element of the plurality of tread elements defines the aperture through the gasket (the innermost rib has an inner extent which surrounds the upper portion of the opening through the gasket 34, see Fig. 6C).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to arrange the conductors on the proximal connector, and to add a gasket to the slip, as taught by Crunkilton, because the arrangement of the conductors places the conductors in a proper position to connect to the adjacent slip ring while also benefiting from the gasket which itself prevents conductive liquid from causing cross-talk between adjacent conductors and prevents conductor corrosion.
Crunkilton does not disclose the outermost tread element and another of the plurality of tread elements defining a conductorless outer groove, wherein the outer groove is configured to prevent fluid from contacting at least one of the first conductors; and the innermost tread element and another of the plurality of tread elements defining a conductorless inner groove, wherein the inner groove is configured to prevent liquid from contacting at least one of the first conductors.
However, Ward discloses a slip ring assembly (see Fig. 5) with a flexible gasket (see 46) which provides a seal (see the abstract), the gasket having tread elements (ribs, see at least Fig. 8) which have upper tread structures (upper ribs 52) on each tread portion, the upper tread structures 52 defining conductorless grooves between adjacent flexible upper treads (see Fig. 8), the rib structures configured to retain fluid away from conductors located within the slip ring (the ribs create a seal and keep outside liquid away from conductive members).

Regarding claim 10, Crunkilton further teaches wherein the gasket (34 and 104, Crunkilton) comprises openings (50, Crunkilton) configured to receive the second conductors. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include openings in the gasket structure as taught by Crunkilton, because this allows terminal members to pass through the gasket structure and electrically connect to mating terminals.
Regarding claim 11, Crunkilton further teaches wherein the gasket (34 and 104, Crunkilton) comprises a body portion (the main portion of 34, around apertures 50) from which the tread elements (near the lead line of numeral 34 in Fig. 6B, Crunkilton) protrude (see Fig. 6B). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to provide the gasket with a body and have the tread elements protrude from the body as taught by Crunkilton, because the body structure surrounds and protects the terminal structures and provides a stable structure from which the protruding gasket tread structures may protrude to enhance the sealing effect.
Regarding claim 12, Crunkilton teaches wherein the plurality of tread elements are concentric (see Fig. 6B, Crunkilton). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the tread elements concentric as taught by Crunkilton, because this makes the tread elements surround the area containing the terminals and provide an interfacial seal completely around this area.
Regarding claim 13, Crunkilton teaches wherein the gasket is flexible (see col. 13, lns. 6 – 13 and col. 14, lns. 21 – 27, Crunkilton). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the gasket flexible as taught by Crunkilton, because this improves sealing performance of the gasket because it can flex and maintain sealing during relative movement between the connectors.
Regarding claim 14, Crunkilton teaches wherein the gasket is comprised of an elastomeric material (see col. 13, lns. 6 – 13 and col. 14, lns. 21 – 27, Crunkilton). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the gasket elastomeric as taught by Crunkilton, because this material is both flexible and sufficiently resilient to be used in a slip ring assembly.
Regarding claim 15, Crunkilton teaches wherein the gasket is fixed to the distal connector (col. 9, lns. 44 – 46, Crunkilton). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to fix the gasket to the distal connector as taught by Crunkilton, because this ensures that the gasket does not come loose and cease to provide an effective seal during use of the connectors.
Regarding claim 16, Crunkilton teaches wherein the gasket is rotatable with the distal connector relative to the proximal connector (see Fig. 6B, col. 9, lns. 41 – 44, and col. 11, lns. 39 – 48, Crunkilton). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the gasket rotatable with the distal connector as taught by Crunkilton, because this allows the gasket to maintain an effective seal between the connectors as they rotate.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the conductors 102a-c of Crunkilton are not mounted on the first connector. Applicant argues that the pad portions 102 are mounted on 104. Applicant also argues that the wire element, i.e. the lead extending from the pad, is not a conductive element. Examiner cannot concur. 
As discussed above, the first conductors have been identified as portions 102a-c and the leads extending therefrom. These conductors are directly attached to the connector through portion 104 which is a portion of the connector, and furthermore the leads extending from 102a-c extend into the connector body so as to be directly attached to the body portion of the connector for support. Both portions of the conductive member satisfy the claim limitation “directly mounted on the first connector.” 
To the extent Applicant is arguing that the conductive pads and the leads are distinct structures and thus must be treated as separate and distinct and cannot be referred together as a conductive element, Examiner cannot concur. The pads and leads are assembled together and act as a single “conductive element” as required by the claims. The claims simply recite “conductive element” and are satisfied as discussed above. 
To the extent Applicant is arguing that the pad portions are mounted to 104 and thus are not directly attached to the connector, Examiner cannot concur. As discussed above, Crunkilton has been reinterpreted in view of Applicant’s arguments and amendments and portion 104 is understood to be attached to a body portion of the upper connector and thus is part of the connector. Pad portions 102 laid upon portion 104 are mounted directly to this portion of the connector and are thus “directly mounted on the first connector.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833